Title: James Parker: First Report on the Franklin and Hall Account, 14 June 1765
From: Parker, James
To: Franklin, Benjamin


In accordance with Franklin’s power of attorney, Nov. 5, 1764 (above, XI, 441–3), James Parker undertook a detailed examination of the financial records of Franklin & Hall well in advance of the expiration of the partnership agreement and the dissolution of the firm, scheduled to take place on Feb. 1, 1766. He began the examination in the latter part of February 1765, spent thirteen days on the task then (above, p. 86), and returned to Philadelphia for three more days of work in June. Although he had by no means examined all the records as yet, he sent Franklin the preliminary report printed here with his letter of June 14 (immediately above), since the power of attorney required him to send such a report in time for Franklin to peruse it at least six months before the expiration of the partnership.
The account is written in two columns on a large sheet of paper, with the entries and totals of transactions that fell into certain general categories grouped together into five sections, or “Articles” as Parker called them. He added in brackets at the end of each section a notation of what records remained to be examined and reported on in that “Article.” It seemed to be his intention to place in the left-hand column of the sheet those sections which showed Franklin’s indebtedness to the firm and in the right-hand column Hall’s. Curiously enough, however, Parker incorrectly transposed the last sections in each column, and he followed the same arrangement in his second preliminary account, Aug. 22, 1765 (below, p. 242). In all the surviving versions of his final account, Feb. 1, 1766, however, he corrected this arrangement and, for the first time, he then numbered the sections in each column in sequence.
To clarify this first account for the reader and to facilitate its comparison with those to follow in this and the next volume, the editors have headed each section with a bracketed identifying symbol: A-1, A-2, and A-3 for the three sections representing Franklin’s indebtedness, and B-1 and B-3 for the two sections given here of the three Parker finally provided to record Hall’s indebtedness. Further to clarify the matter, sections A-3 and B-3 are transferred to their proper positions. For reasons of typographical convenience, the A sections are printed first, followed by the B sections, instead of placing them in parallel columns.
Descriptions of the Franklin & Hall accounts that Parker used for this and later reports, so far as they survive today, will be found above, III, 270–1, 276.
 
[June 14, 1765]


[A-1]


Account of Monies paid by D. Hall to B. Franklin, from March 1747/8. to March 1. 1765. as per several Receipts in B.F’s own Writing appears, examin’d per J. P
£7849:
7:
4¾


Account of Money paid by D. Hall for Bills of Exchange, sent to England, to B.F. from June 1757. to Feb. 1765. as per D. Hall’s Accounts, exam’d per J P
4776:
19:
6



Account of sundries had in Mr. Hall’s Shop, and Cash lent sundry Times by Mr. Hall, to B.F. as per Accounts examined per J Parker
541:
2:
1


Account of 4000 Poor Richard’s Almanacks sent to Rh: Island, by B.F’s Orders from 1752 to 1761. inclusive, (stiching deducted)
62:
13:
4


Ditto of 1900 Pocket Do sent per same, as per Account, exd [Several Sums of Money paid since to B.F. by D. Hall, to be yet added, but not Time to examine into now]
31:
13:
4


  [A-2]


Account of Money paid by D. Hall for Paper to the several Paper Makers, &c. to March 6. 1765. as per several Receipts and Vouchers appear examd. per J P
4298:
9:
0


Account of Money paid for 163½ lb. of Lampblack from 1749. to June 13. 1765. examd per J P
40:
17:
6


Account of Incidentals paid by D. Hall for the Use of the printing Office, from 1749. to June 13. 1765. as per Account, exam’d per J P [A further Account of Paper since paid for, and sundry Sterling Articles paid for to England, by D.H. not yet examined—are to be added to this Article.]
584:
1:
2½


  [A-3]


Account of Money received by B. Franklin for printing Work, charged in the Leidgers, from Jan. 26. 1748. to Feb. 1765. as examined per J Parker
£219:
18:
11¼


Account of Money received by B. Franklin for Gazette from Jan. 1748. to July 15. 1749. as had his Name affixed, examined per J P
24:
2:
6


Account of Money received by B.F. in Account with Th: Lightfoot, as per his Account in settling with D. Hall for the Gazette
2:
17:
6


  [B-1]


Account of Money received by Dav: Hall, for publick Work, from Nov. 1756 to March 1765. as examined by J Parker
2182:
19:
5½


Account of Money received by D. Hall, for publick Work, from New-Castle, Kent & Sussex. from 1756. to 1764. as Examined per J Parker
242:
16:
8


Account of Money received by D. Hall, for Advertisements paid when brought in in the Gazette, from Jan. 26. 1748. to Feb. 21. 1765. as Examined per J P
3312:
17:
8


Ditto, of Same received from Feb 21. 1765. to June 13. 1765. examd per J P
139:
11:
0


Account of Money received by D. Hall, for single Advertisements, Blanks, and other Work done, in the Office from Jan. 26. 1748. to Feb. 16. 1765. as examined per J P
484:
14:
9


Ditto, of same, from Feb. 16. 1765. to June 13. 1765. exam’d per J P
6:
11:
0


Account of Money received by D. Hall, for printing Work &c. charged in the Leidgers, from Jan. 21. 1748. to Feb. 25. 1765. as examined per J P
2393:
12:
8¼


Ditto. of Same, from Feb. 25. 1765. to June 13. 1765. Examd per J P
370:
13:
6



Account of Money received by D. Hall on Account of the Gazette from July 15. 1749. to March 1. 1765 as in the four Books, examined per J Parker
9683:
15:
4½


Ditto, for same, from March 1. 1765. to June 13. 1765. Exd per J P
581:
11:
4½


Do. An Errata in the first Casting up, of the first, and carried to the End, makes it more
8:
16:
6


Account of Money received by D. Hall for Entrance Money for the Gazette, from 1748. to Feb. 23. 1765. Examined per J Parker
1594:
15:
9


Ditto, from Feb. 23. 1765. to June 10. 1765. exam’d per J P
14:
4:
6


Account of Money received by D. Hall for Gazette, viz:


By James Hunter, Esq.
£72:
9:
2


By Stratton Burton, Snow Hill Post
43:
0:
0


By John Wise, ditto
37:
5:
0


152:
14:
2


Account of Almanacks printed and sold by D. Hall, from 1752. to 1765. inclusive, viz
  
  
  

  
    Poor Richards 141,257. at 4d. (Stiching deducted)
2213:
0:
8



Pocket ditto 25,735 at 4d.
428:
18:
4


  Jerman’s ditto 5,197. at 3½d. exclusive of Copy paid for and Stiching
69:
11:
9½


Account of Primers printed by D. Hall from 1749. to 1765, being 35, 100, at 2½d.
365:
12:
6


Account of 109 Ream of Blanks and 18 Quire, printed per D.H. as per Account, exd. Paper deducted
482:
18:
6


  [Account of Books and Pamphlets printed and sold in the Time, not yet examined, to be added to this Account]





  [Also some Matters relating to Moore’s Almanacks from N York]





  [No B-2 in this account]


  [B-3]


Account of Books and Stationary left in the Shop, by B.F. at the Time the Partnership began, as exam’d per J P
£681:
1:
0


1754 June 17. Cash paid to D. Hall, by B. Franklin on Account, exd
86:
4:
11


1758 June A Bill of Exchange return’d by B.F. to D.H.
162:
10:
0


  Account of a Ballance due to B.F. on Thomas Chalkley’s Books, as per Account, in the Leidger, pag. 326. examin’d per J P.
15:
15:
10


  [Account of the Paper supplied the Office by B.F. before D. Hall began to take himself of the Paper-Makers, not yet examined into, but to be done hereafter and the Half thereof belongs to this Article]





Memorandum, It appears by the News-Book, that D. Hall received pay for the Gazette, only from July 15 1749, and by B. Franklin’s Receipts after that Time, so much is implied: His first Receipt is dated March 20. 1749/50, for £51 1s. 0d. received for the Gazette, since July 15 last, and there are fourteen Receipts all of them expressing the same Words, in Mr. F.’s own Hand-Writing, the last of which is dated Feb. 11. 1750/1, for £29 11s. 6d.


